DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments change scope of previously provided claim set – thereby necessitating a new grounds.
Response to Arguments
Applicant's arguments filed 04 October 2022 have been fully considered but they are not persuasive.
…………………………………………………
Applicant argues with respect to 35 U.S.C. 112(b), where the office raised the issue that Figure 5’s second substrate and packaging substrate configuration does not include the first substrate included in independent claim 1 - on the basis that – 
“For reference, claim 1 provides a first substrate with a plurality of patterned electrodes located on the first substrate, with at least two lead layers stacked on the first substrate and comprising a plurality of electrode leads with a one-to-one correspondence relationship with the patterned electrodes. Claim 7 additionally provides for a display panel in addition to this touch sensing device, while claim 12 provides for a second substrate and a packaging substrate.
Claim 13 provides context for how this configuration may be, in one claimed embodiment, made compatible with the first substrate claimed in claim 1. That is, claim 13 indicates that the packaging substrate introduced in claim 12 may be used as the first substrate of the touch sensing device, or that the first substrate may be disposed on the packaging substrate.”
Reading onto the following remark -
“It appears that the Office has mischaracterized which element in claims 12-15 is the “second substrate,’ as claimed, since the Office’s discussion of this term alleges that “the electrodes are on a second substrate 220,” and that the Office’s confusion arises from this characterization. The claims in question and the relevant portion of the specification, however, consistently make it clear that the packaging substrate 220 is a different element from the second substrate 210. The electrodes are discussed as being on the packaging substrate 220, which is contrasted with the second substrate 210 in both paragraphs [0049] to [0051] as published and in claims 12-15.”
As such, to the extent that there is a “major miscommunication” regarding this term, it appears that this arises from the Office’s interpretation. If the “second substrate” as claimed is mapped to the second substrate 210, rather than to the packaging substrate 220, then no ambiguity is believed to be present.”
The office respectfully disagrees.  Claim 12 is not read in view of claim 13 due to non-dependent form, and if anything, claim 13 provides the broad scope with alternative language in view of claim 12, where the first substrate may be interpreted as a distinct and separate substrate compared to the second substrate and/or the packaging substrate.  As a result, this has provided a major miscommunication issue with regard to what scope and embodiment that the applicant intends the claim language to be interpreted in view of.  Furthermore, Figure 5 illustrates that the patterned electrodes 120 are on top of the two lead layers 130 instead of the second substrate 210 (as applicant provides interpretation of “on” on page 13 of Remarks – line 2).  The office agrees that such is the definition of the term “on”.  Figure 5 does not provide a first substrate and/or the claim does not change the scope in a definite manner that’s clearly supported. 
Therefore, the office respectfully disagrees.
…………………………………………………
Applicant argues Tai individually, Park individually, and Tai/Park in combination thereof – with respect to  35 U.S.C. 103 rejection.  
Tai individually due to the fact that: “Tai does not provide an equivalent disposition of the lead layers, since Tai’s conductive layers are not stacked on top of one another ‘on the substrate.’”   
Park individually due to the fact that: “Park does not appear to provide its electrode leads in a configuration in which each of the plurality of electrode leads has a "one-to-one correspondence relationship" with patterned electrodes, as each electrode lead appears to necessarily be connected to larger numbers of electrodes separated by connectors. Each electrode lead of Park necessarily has a "one-to-many" correspondence relationship, and would necessarily do so in any configuration of Park.”
Tai/Park in combination due to the fact that: “it appears that the proposed modification of Tai would require a substantial reconstruction or redesign of the elements of Tai, and would change the basic principle of operation of Tai and its design goals, without achieving something that Tai would perceive as a benefit. There is no evidence that a person of ordinary skill in the art would be motivated to perform such changes and redesign.”
The office respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Tai discloses: that the lead layers inclusive of lead electrodes 241 & 261 are depicted in a stacked overlapping manner.  Refer to below figure 4 (note added square to show overlap) –
[AltContent: rect]
    PNG
    media_image1.png
    514
    812
    media_image1.png
    Greyscale

Such is found to be within the scope and boundaries of the claims read in light of the specification.
Park discloses: electrode leads in a configuration in which each of the plurality of electrode leads has a "one-to-one correspondence relationship" with patterned electrodes.  Please note, pattern definition – “a repeated decorative design” (pattern definition - Search (bing.com)).  As a result, Park provides a one-to-one correspondence between electrode leads and patterned electrode rows and patterned electrode columns thereof.  Such is found to be within the scope and boundaries of the claims read in light of the specification.
With respect to Tai/Park in combination arguments - that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case –
“Park and Tai are considered to be analogous art because both are in the same field of endeavor related to touch display device electrode wiring configurations with distinct peripheral and touch sensing regions. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify electrode wiring configuration of Tai to include: wherein a plurality of patterned electrodes, located on the first substrate and disposed in the touch sensing area; the plurality of electrode leads have a one-to-one correspondence relationship with the plurality of patterned electrodes, and each of the plurality of electrode leads is electrically connected to a corresponding one of the plurality of patterned electrodes, as taught by Park, in order to simplify the manufacturing process (Park, col 1 lines 46-48).”
Such combination would have been obvious to one having ordinary skilled in the art due to the cited motivation and would have been routine to rewire in the same disclosed manner that would have been known for one having ordinary skill in the art to the known art that is supported with applicable MPEP 2144.04 sections V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.
Therefore, the office respectfully disagrees.
…………………………………………………
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-15 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For instance, applicant provides figure 5 and disclosure with respect to instant specification to describe the second substrate and packaging substrate configuration embodiment.  However, this configuration does not include the first substrate that’s included in independent claim 1, where the electrodes are on a second substrate 220.  Applicant’s specification describes the totality of the configuration 100 and assumed the utility design still included the first substrate; however, that is not true with respect to figure 5.
As a result, there is a major miscommunication with respect to either the specification and/or drawings that are read in view of one another.  Therefore, the claim set rendering this concept is rendered indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al, hereinafter Tai (U.S. 2016/0147325 A1) in view of Park (U.S. 9,927,931 B2).
In regards to claim 1, Tai discloses: a touch sensing device, having a touch sensing area and a lead area located on a periphery of the touch sensing area (Tai, touch sensing device illustrated in figs. 3-4, depicting touch sensing area 21 including first and second sensor electrodes 231 & 232, and lead area 22 including trace layer 24, disclosed in ¶ [0019]- ¶ 0020] & ¶ [0022]- ¶ [0023]) and comprising: 
a first substrate (Tai, fig. 4, first substrate 210, disclosed in ¶ [0020]); 
a plurality of electrodes, located on the first substrate and disposed in the touch sensing area (Tai, figs. 3-4, first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes that are located on first substrate, disclosed in ¶ 0020] & ¶ [0022]); and 
at least two lead layers, disposed in the lead area and stacked on the first substrate, wherein a first lead layer in the at least two lead layers is located on and in contact with the first substrate and wherein a second lead layer in the at least two lead layers is located on and in contact with the first lead layer, wherein each of the lead layers comprises a plurality of electrode leads, the plurality of electrode leads have a correspondence relationship with the plurality of electrodes, and each of the plurality of electrode leads is electrically connected to a corresponding one of the plurality of electrodes (Tai, fig. 4, first lead layer corresponding to elements 220, 230, 241, & 242; second lead layer corresponding to elements 250, 261, & 262; lead electrodes 241 & 261 connected to first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes, disclosed in ¶ [0020]- ¶ [0026]).
Tai fails to explicitly disclose: a plurality of patterned electrodes, located on the first substrate and disposed in the touch sensing area; the plurality of electrode leads have a one-to-one correspondence relationship with the plurality of patterned electrodes, and each of the plurality of electrode leads is electrically connected to a corresponding one of the plurality of patterned electrodes.
However, Park discloses: a plurality of patterned electrodes, located on the first substrate and disposed in the touch sensing area; the plurality of electrode leads have a one-to-one correspondence relationship with the plurality of patterned electrodes, and each of the plurality of electrode leads is electrically connected to a corresponding one of the plurality of patterned electrodes (Park, figs. 1- 3, patterned electrodes 200 including 210 & 230, located on first substrate 100, with respect to electrode leads 270 & 280, disclosed in col 4 [lines 35-67], col 5 [lines 4-48], & col 8 line 3- col 9 line 10).
Park and Tai are considered to be analogous art because both are in the same field of endeavor related to touch display device electrode wiring configurations with distinct peripheral and touch sensing regions. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify electrode wiring configuration of Tai to include: wherein a plurality of patterned electrodes, located on the first substrate and disposed in the touch sensing area; the plurality of electrode leads have a one-to-one correspondence relationship with the plurality of patterned electrodes, and each of the plurality of electrode leads is electrically connected to a corresponding one of the plurality of patterned electrodes, as taught by Park, in order to simplify the manufacturing process (Park, col 1 lines 46-48).
In regards to claim 2, Tai in combination above discloses: the touch sensing device according to claim 1, wherein the plurality of electrode leads disposed in each of the lead layers have gaps between each other, and projections of the plurality of electrode leads in one of the lead layers on an adjacent lead layer cover at least part of the gaps in said adjacent lead layer (Tai, figs. 4 & 7, lead electrodes 241 & 261 connected to first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes, disclosed in ¶ [0011], ¶ [0020]- ¶ [0026], & ¶ [0029]; note, the staggered layout of fig. 7).
In regards to claim 3, Tai in combination above discloses: the touch sensing device according to claim 2, wherein the plurality of electrode leads in each of the lead layers are arranged at equal intervals and a width of each of the plurality of electrode leads is larger than or equal to a width of the gap (Tai, figs. 4 & 7, lead electrodes 241 & 261 connected to first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes, disclosed in ¶ [0011], ¶ [0020]- ¶ [0026], & ¶ [0029]; note, the staggered layout of fig. 7).
In regards to claim 4, Tai in combination above discloses: the touch sensing device according to claim 2, wherein the plurality of electrode leads disposed in each of the lead layers have gaps between each other, and projections of the plurality of electrode leads of any one of the lead layers on an adjacent lead layer cover at least part of the gaps disposed in said adjacent lead layer (Tai, figs. 4 & 7, lead electrodes 241 & 261 connected to first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes, disclosed in ¶ [0011], ¶ [0020]- ¶ [0026], & ¶ [0029]; note, the staggered layout of fig. 7).
In regards to claim 6, Tai in combination above discloses: the touch sensing device according to claim 1, further comprising: a shielding layer, located between the at least two lead layers and disposed in the lead area, wherein an orthographic projection of the shielding layer on the first substrate at least partially overlaps orthographic projections of the plurality of electrode leads on the first substrate (Tai, fig. 4, lead electrodes 241 & 261 & shielding layer 270, disclosed in ¶ [0020]- ¶ [0026]).
In regards to claim 7, Tai in combination above discloses: a touch display panel, comprising: a display panel; and a touch sensing device according to claim 1, located on the display panel (Tai, fig. 2, touch sensitive device 20 located in display 30, disclosed in ¶ [0017]- ¶ [0018]).
In regards to claim 8, Tai in combination above discloses: the touch display panel according to claim 7, wherein the plurality of electrode leads in each of the lead layers have gaps between each other, wherein projections of the plurality of electrode leads in one of the lead layers on an adjacent lead layer cover at least part of the gaps in said adjacent lead layer (Tai, figs. 4 & 7, lead electrodes 241 & 261 connected to first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes, disclosed in ¶ [0011], ¶ [0020]- ¶ [0026], & ¶ [0029]; note, the staggered layout of fig. 7).
In regards to claim 9, Tai in combination above discloses: the touch display panel according to claim 8, wherein the plurality of electrode leads in each of the lead layers are arranged at equal intervals, and a width of each of the plurality of electrode leads is larger than or equal to a width of the gap (Tai, figs. 4 & 7, lead electrodes 241 & 261 connected to first and second sensor electrodes 231 & 232 corresponding to claimed plurality of electrodes, disclosed in ¶ [0011], ¶ [0020]- ¶ [0026], & ¶ [0029]; note, the staggered layout of fig. 7).
In regards to claim 11, Tai in combination above discloses: the touch display panel according to claim 7, wherein the touch sensing device further comprises: a shielding layer, located between the at least two lead layers and disposed in the lead area, wherein an orthographic projection of the shielding layer on the first substrate at least partially overlaps orthographic projections of the plurality of electrode leads on the first substrate (Tai, fig. 4, lead electrodes 241 & 261 & shielding layer 270, disclosed in ¶ [0020]- ¶ [0026]).
Allowable Subject Matter
Claims 5, 10, & 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626